Citation Nr: 1141337	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  98-12 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for a service-connected scar of the right leg.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

(The issues of whether new and material evidence has been submitted to reopen a service connection claim for a bilateral knee disorder, and if so, whether service connection may be granted; entitlement to service connection for heart disease; entitlement to an effective date prior to August 4, 2004 for the award of a 20 percent rating for the service-connected residuals of a left talus fracture; and entitlement to a waiver of the recovery of a debt in the amount of $12, 630 have been developed under a separate docket number by the Regional Office and are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 1997 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York.  

The Veteran testified at an RO formal hearing in December 1998.  The claims were remanded in October 2003.  

The Board has rephrased the issue of service connection for PTSD to one of service connection for an acquired psychiatric disorder, to include PTSD, pursuant to the precedent of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  See id. (instructing that service connection claims for PTSD should be construed broadly to encompass any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The evidence fails to show that the Veteran's right leg scar (which has been assessed as both deep and superficial) is poorly nourished with repeated ulceration, is tender and painful on objective demonstration, causes limitation of motion, or covers an area exceeding 6 square inches.


CONCLUSION OF LAW

The criteria for a compensable rating for a scar of the right leg have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect prior to August 30, 2002), 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

With regard to the Veteran's right leg scar increased rating claim, VA's notice requirements were satisfied by a letter issued in May 2004 in compliance with the Board's 2003 remand directives.  This letter apprised the Veteran of the evidence VA would obtain and the evidence he was responsible for obtaining, and that he must demonstrate that his service-connected disability had increased in severity to warrant the assignment of an increased rating.  A December 2009 supplemental statement of the case informed the Veteran of the information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  While these notices were not provided prior to the initial adjudication of the Veteran's increased rating claim, the Veteran's claim was readjudicated after proper notice was issued, as reflected by a February 2010 supplemental statement of the case.  Thus, the Board finds that any errors regarding the content or timing of the notice provided have been rendered harmless.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue decided on appeal has been obtained.  The Veteran's VA and private treatment records have been obtained, and he has not identified any available treatment records as relevant that have not been requested or obtained.  

The Veteran was also provided with several VA examinations during the current rating period with regard to his increased rating claim, and neither the Veteran nor his representative have alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations, in their aggregated, are adequate in order to evaluate the Veteran's right leg scar, as they address the relevant rating criteria.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

The Veteran is seeking a compensable rating for the service-connected right leg scar, a residual from an in-service motor vehicle accident.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

At the time of the rating action from which this appeal arises, 10 percent ratings were assigned for scars not affecting the head, face or neck that were superficial and poorly nourished, with repeated ulceration; or that were superficial, tender, and painful on objective demonstration.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1997).  Alternatively, scars could be assigned a rating based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1997).

During the course of the Veteran's appeal, the regulations for rating disabilities of the skin were revised effective August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  Under the revised criteria, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) cause limited motion and cover an area exceeding 6 square inches; (3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  

The rating criteria for scars were amended again during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's claim was filed prior to this date, the revised rating criteria do not apply in this case, unless the Veteran requests review under the revised regulations, and the Veteran has not made such a request.

The primary relevant evidence of record are the VA scars examinations conducted during the instant rating period, as they are the most comprehensive assessments of the Veteran's right leg scar.

A July 1997 VA scars examination report reflects that the Veteran's right leg scar was measured as 6 centimeters by 1 centimeter in bone depth, and the examiner characterized it as partially adherent, minorly depressed, and nontender, with intact vascular supply and no evidence of ulceration.  Additionally, the examiner stated that the scar caused no limitation of the affected part.

An August 2004 VA examination report reflects that the Veteran's right leg scar was measured as 5 centimeters long, 1 centimeter wide, and in an oblique shape.  The examiner further noted that the scar was not tender to palpation, adhesive, irregular, shiny, atrophic, scaly, unstable, depressed, deep, inflexible, or inflamed. The examiner also noted no evidence of keloid formation and found that the scar did not produce any limitation of motion, although noting the scar was hypopigmented.

A November 2007 VA joints examination notes that the Veteran's right leg scar was nontender on examination.  

A November 2009 VA scars examination reflects that the Veteran's right leg scar was measured as 6.5 centimeters by 0.7 centimeters.  The examiner further noted that while the Veteran reported pain in examination of the scar, there was no objective evidence of pain.  The examiner further characterized the Veteran's scar as hypopigmented and shiny, but not depressed, ulcerated, adherent, indurated, or inflexible.  The examiner further stated that while the Veteran's scar was deep, it did not involve any underlying tissue damage.  Moreover, the examiner found that the scar did not produce any limitation of motion.

After reviewing the evidence of record, the Board does not find that the Veteran's report that his scar is painful should be afforded any probative weight, as all of the medical assessments of record fail to note any corresponding objective evidence of pain on examination.  Thus, while the Veteran is competent to report that his right leg scar is painful, the Board finds that the Veteran's report is not credible, as his reported symptomatology is contradicted by the medical evidence of record.  See generally Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   

Accordingly, the Board finds that the evidence of record fails to reflect a basis for awarding a compensable rating for the Veteran's right leg scar under any of the applicable rating criteria.  To the extent the Veteran's scar has been assessed as deep, the circumference of his scar fails to meet the requirements for a compensable rating for a deep scar.  Similarly, the Veteran's scar, which has also been characterized as superficial, fails to meet the requisite measurements for the award of a compensable rating for superficial, non-tender scars, and the Veteran's scar has also never been assessed as poorly nourished, evidencing any ulceration, unstable, or creating any limitation of motion.  

Given these clinical assessments of the Veteran's right leg scar, a basis for awarding a compensable rating for his right leg scar has not been presented under any of the applicable rating criteria.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's right leg scar increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is unemployed, but notes that the evidence of record appears to reflect that the Veteran is unemployed due his psychiatric impairment, as the Veteran was awarded SSA disability benefits in 1989 due primarily to his psychiatric disorder.  Likewise, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU).  Accordingly, consideration of entitlement to TDIU benefits is not warranted.  


ORDER

A compensable rating for a right leg scar is denied.


REMAND

The Board is seeking service connection for an acquired psychiatric disorder, claimed as PTSD.  The record reflects that the Veteran's claim has been denied because recent assessments of his psychiatric state fail to find evidence supporting a diagnosis of PTSD.

The Veteran's service treatment records fail to reflect that he received any psychiatric treatment, reported any psychiatric symptoms, or was diagnosed with a psychiatric disorder during service.  However, the Veteran's service treatment records do reflect that during his in-service motor vehicle accident, he received abrasions of his face in the area of his forehead and left eye, and the Veteran's post-service treatment records reflect the Veteran's report of experiencing a head trauma during this motor vehicle accident.  The Veteran's post-service treatment records also reflect assessments linking the Veteran's psychiatric disorder to his multiple head traumas, including the trauma he reports that he sustained during service.  

Specifically, a May 1988 private treatment record reflects a statement that the Veteran's atypical psychosis may be related to his history of head trauma.  Additionally, July 1997 VA PTSD examination reflects that while the examiner declined to diagnose the Veteran with PTSD, the examiner did find that the Veteran's in-service motor vehicle accident (which the Veteran reported during the examination involved a head trauma) was both physically and psychologically traumatizing and has had a significant impact on the Veteran's ability to maintain employment.  Additionally, a September 1998 VA treatment record notes that a mood disorder due to head trauma should be ruled out as one of the Veteran's psychiatric disorders, and a February 1999 VA treatment record notes a diagnosis of psychosis and a mood disorder due to head trauma.

The Board notes that the Veteran has reported experiencing several head traumas prior to, during, and after service, and that none of the medical evidence of record definitively relates the Veteran's current acquired psychiatric disorder to his reported in-service head trauma.  As such, the medical evidence of record is too equivocal upon which to base a grant of service connection.  Accordingly, the Board finds that the Veteran should be afforded an appropriate VA examination to address the etiology of any currently-diagnosed acquired psychiatric disorder, to include whether any diagnosed disorder is etiologically related to the Veteran's reported in-service head trauma.  See McLendon, 20 Vet. App. 79. 

The record also reflects that in April 1990, the Veteran submitted a July 1989 decision reflecting his award of SSA disability benefits.  The decision reflects that the Veteran's award was largely based on his psychiatric impairment.  In addition to the decision, the Veteran submitted a psychiatric evaluation procured by the SSA and a list of evidentiary exhibits relied upon when making a disability determination.  However, the evidentiary exhibits themselves were not submitted.  As VA has an obligation to obtain relevant federal agency documents, the RO/AMC should request the entirety of the Veteran's SSA records, to include any medical records relied upon when rendering this decision.  Additionally, the Veteran's recent VA treatment records from October 2009 to the present should also be obtained.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of the Veteran's VA treatment records from October 2009 to the present.

2.  The RO/AMC should obtain from the Social Security Administration copies of the records pertinent to the Veteran's claim for SSA disability benefits, as well as the medical records relied upon concerning that claim.

3.  Then, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any currently-diagnosed acquired psychiatric disorders.

The Veteran's claims file and a copy of this remand should be provided the examiner for review.  The examiner is then asked to opine whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder is related to service, including the Veteran's reported head trauma sustained during his 1976 in-service motor vehicle accident, as evidenced by his treatment for related facial abrasions, (and as opposed to any head traumas as occurred when not in service).

A complete rationale should be provided for any medical opinion expressed.  If the examiner determines that a medically sound opinion cannot be reached, an explanation as to why that is so should be included.

4.  Then, the Veteran's claim should be re-adjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


